DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statements (PTO-1449) filed 07/27/2021 and 11/12/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Cheng (USPG Pub No. 2017/0336619).
Regarding claim 1, Masuzawa discloses a lens module (10) (see Fig. 1), comprising: a lens barrel (18) having an opening and an inner circumferential surface (see Fig. 1, Paragraph 44), wherein an optical axis is defined by a center of the opening (see Fig. 1); a first lens element disposed in the lens barrel (18) and comprising a lens body (14) and a first bearing portion (20), wherein the first bearing portion (20) is connected to the lens body (14) (see Fig. 1,  Masuzawa discloses the claimed invention, but does not specify a first spacing ring; and the lens module satisfies: M / A > 1.12. In Fig. 1, Masuzawa teaches an O-ring 12B adjacent to the first bearing portion 20 and a second lens 12, which can be interpreted as a first spacing ring. In addition, in the same field of endeavor, Kawada discloses a first spacing ring (102) (see Figs. 5, 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa with a first spacing ring for the purpose of positioning the lenses as desired with high accuracy and ease (Abstract, Paragraph 7). Masuzawa and Kawada disclose the claimed invention, but do not specify and the lens module satisfies: M / A > 1.12. In the same field of endeavor, Cheng discloses and the lens module satisfies: M / A > 1.12 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa and Kawada with and the lens module satisfies: M / A > 1.12 of Cheng for the purpose of ensuring stable fitting (Paragraphs 77, 78). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).

Regarding claim 3, Masuzawa further discloses wherein the first bearing portion (20) is placed against the lens body (14), the inner circumferential surface of the lens barrel (18) and the first spacing ring (12B) and placed between the lens body (14) and the inner circumferential surface of the lens barrel (18); wherein the first bearing portion is placed against the second spacing ring or the second lens (12) (see Fig. 1).
Regarding claim 4, Masuzawa further discloses wherein the first material is glass, and the second material is plastic (Paragraphs 47, 50).
Regarding claim 8, Masuzawa discloses wherein the first bearing portion has a length in the second direction, the first bearing portion further comprises a ring-shaped surface facing the opening and having an area, the lens body has a second diameter, where D is the area of the ring-shaped surface, B is the length of the first bearing portion, and A is the second diameter (see Fig. 1). Masuzawa, Kawada and Cheng teach the lens module as is set forth above for claim 1, Cheng further discloses and the lens module satisfies: 0.1 mm2 < (DxB) / A<4.5 mm2 (Paragraphs 78, 81, 82, 87). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Cheng for at least the same reasons set forth above with respect to claim 1. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and 
Regarding claim 9, Masuzawa discloses a lens module (10) (see Fig. 1), comprising: a lens barrel (18) having an opening and an inner circumferential surface (see Fig. 1, Paragraph 44), wherein an optical axis is defined by a center of the opening (see Fig. 1); a first lens element disposed in the lens barrel (18) and comprising a lens body (14) and a first bearing portion (20), wherein the first bearing portion (20) is connected to the lens body (14) (see Fig. 1, Paragraph 44);  and a second lens (12) disposed in the lens barrel (18) (see Fig. 1); wherein the lens body (14) comprises a first material, and the first bearing portion (20) comprises a second material (Paragraphs 47, 50); wherein the first bearing portion (20) is adjacent to the second lens (12) and in a first direction parallel to the optical axis and is adjacent to the lens body (14) and the inner circumferential surface of the lens barrel (18) in a second direction perpendicular to the optical axis (see Fig. 1); wherein the first bearing portion has a width in the first direction, the lens body has a second diameter, where E is the width of the first bearing portion, and A is the second diameter (see Fig. 1). Masuzawa discloses the claimed invention, but does not specify a first spacing ring; and the lens module satisfies: 0.19 ≤ E / A ≤ 0.8. In Fig. 1, Masuzawa teaches an O-ring 12B adjacent to the first bearing portion 20 and a second lens 12, which can be interpreted as a first spacing ring. In addition, in the same field of endeavor, Kawada discloses a first spacing ring (102) (see Figs. 5, 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa with a first spacing ring for the purpose of positioning the lenses as desired with high accuracy and ease (Abstract, Paragraph 7). Masuzawa and Kawada disclose the claimed invention, but do not specify and the lens module satisfies: 0.19 ≤ E / A ≤ 0.8. In the same field of endeavor, Cheng discloses and the lens module satisfies: 0.19 ≤ E / A ≤ 0.8 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of 
Regarding claim 7, Masuzawa discloses wherein the first lens element has a first diameter, the lens body has a second diameter, where M is the first diameter, and A is the second diameter (see Fig. 1). Masuzawa, Kawada and Cheng teach the lens module as is set forth above, Cheng further discloses and the lens module satisfies: M / A > 1.12 (Paragraphs 78, 81, 82, 87). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Cheng for at least the same reasons set forth above with respect to claim 9. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding claim 10, Masuzawa discloses wherein the first bearing portion further has a thickness in the second direction, where E is the width of the first bearing portion, and F is the thickness of the first bearing portion (see Fig. 1). Masuzawa, Kawada and Cheng teach the lens module as is set forth above for claim 9, Cheng further discloses and the lens module further satisfies: 0.13 mm2 ≤ F x E ≤ 2 mm2 (Paragraphs 78, 81, 82, 87). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Cheng for at least the same 
Regarding claim 11, Masuzawa discloses wherein the first lens element has positive refractive power (see Fig. 1; bi-convex lens elements have positive refractive power); wherein the first bearing portion further has a length in the second direction, the first bearing portion further comprises a ring-shaped surface facing the opening and having an area (see Fig. 1), where D is the area of the ring-shaped surface, B is the length of the first bearing portion, and A is the second diameter of the lens body (see Fig. 1). Masuzawa, Kawada and Cheng teach the lens module as is set forth above, Cheng further discloses and the lens module satisfies: 
0.58 mm ≤ D / A ≤ 4.5 mm; and 0.09 ≤ B / A ≤ 0.5 (Paragraphs 78, 81, 82, 87). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Cheng for at least the same reasons set forth above with respect to claim 9. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Cheng (USPG Pub No. 2017/0336619) as applied to claim 4 above, and further in view of Abe et al. (USPG Pub No. 2009/0303620), hereinafter “Abe”.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Cheng (USPG Pub No. 2017/0336619) as applied to claim 4 above, and further in view of Ishiguri et al. (USPG Pub No. 2014/0334019), hereinafter “Ishiguri”.
Regarding claim 6, Masuzawa, Kawada and Cheng teach the lens module as is set forth above for claim 4, Kawada further discloses wherein the second lens (101) comprises a second bearing portion (103) (see Figs. 5, 6). It would have been obvious to provide the module of Masuzawa and Cheng with the teachings of Kawada for at least the same reasons set forth above with respect to claim 1. Masuzawa, Kawada and Cheng disclose the claimed invention, but do not specify wherein the first lens element further comprises a light-shielding portion extending from the first bearing portion towards the optical axis in the second direction. In the same field of endeavor, Ishiguri discloses wherein the first lens element further comprises a light-shielding portion (12) extending from the first bearing portion towards the optical axis in the second direction (Paragraph 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Cheng with wherein the first lens element further comprises a light-.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Noda et al. (USPG Pub No. 2005/0152050), hereinafter “Noda”.
Regarding claim 12, Masuzawa discloses a lens module (10) (see Fig. 1), comprising: a lens barrel (18) having an opening and an inner circumferential surface (see Fig. 1, Paragraph 44), wherein an optical axis is defined by a center of the opening (see Fig. 1); a first lens element disposed in the lens barrel (18) and comprising a lens body (14) and a first bearing portion (20), wherein the first bearing portion (20) is connected to the lens body (14) (see Fig. 1, Paragraph 44);  and a second lens (12) disposed in the lens barrel (18) (see Fig. 1); wherein the lens body (14) comprises a first material, and the first bearing portion (20) comprises a second material (Paragraphs 47, 50); wherein the first bearing portion (20) is adjacent to the second lens (12) and in a first direction parallel to the optical axis and is adjacent to the lens body (14) and the inner circumferential surface of the lens barrel (18) in a second direction perpendicular to the optical axis (see Fig. 1). Masuzawa discloses the claimed invention, but does not specify a first spacing ring; wherein the first bearing portion further comprises a ring-shaped surface and an inclined surface, the ring-shaped surface faces the opening and has an area, the inclined surface is sloped with respect to the inner circumferential surface and is placed at an angle with respect to the inner circumferential surface, where D is the area of the ring-shaped surface, and θ is the angle. In Fig. 1, Masuzawa teaches an O-ring 12B adjacent to the first bearing portion 20 and a second lens 12, which can be interpreted as a first spacing ring. In addition, in the same field of endeavor, Kawada discloses a first spacing ring (102) (see Figs. 5, 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa with a first spacing ring for the purpose of positioning the lenses as desired with high accuracy and ease (Abstract, 2 < D / cosθ ≤ 9 mm2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and the lens module satisfies: 1.3 mm2 < D / cosθ ≤ 9 mm2 for the purpose of preventing the lens from slanting and falling (Paragraph 32 of Noda). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is 
Regarding claim 16, Masuzawa further discloses wherein the first lens element has positive refractive power (see Fig. 1; bi-convex lens elements have positive refractive power); wherein the first bearing portion (20) is placed against the lens body (14), the inner circumferential surface of the lens barrel (18) and the first spacing ring (12B) and placed between the lens body (14) and the inner circumferential surface of the lens barrel (18); wherein the first material is glass, and the second material is plastic (Paragraphs 47, 50).
Claims 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Noda (USPG Pub No. 2005/0152050) as applied to claim 12 above, and further in view of Cheng (USPG Pub No. 2017/0336619).
Regarding claim 13, Masuzawa discloses wherein the first lens element has a first diameter, the lens body has a second diameter, where M is the first diameter, and A is the second diameter (see Fig. 1). Masuzawa, Kawada and Noda disclose the claimed invention, but do not specify and lens module further satisfies: M / A > 1.12. In the same field of endeavor, Cheng discloses and lens module further satisfies: M / A > 1.12 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and lens module further satisfies: M / A > 1.12 of Cheng for the purpose of ensuring stable fitting (Paragraphs 77, 78). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
2 < (DxB) / A<4.5 mm2. In the same field of endeavor, Cheng discloses and the lens module further satisfies: 0.1 mm2 < (DxB) / A<4.5 mm2 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and the lens module further satisfies: 0.1 mm2 < (DxB) / A<4.5 mm2 of Cheng for the purpose of ensuring stable fitting (Paragraphs 77, 78). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding claim 15, Masuzawa discloses wherein the first bearing portion has a width in the first direction and a thickness in the second direction, the lens body has a second diameter, where E is the width of the first bearing portion, A is the second diameter, and F is the thickness of the first bearing portion (see Fig. 1). Masuzawa, Kawada and Noda disclose the claimed invention, but do not specify and the lens module further satisfies: 0.19 ≤ E / A ≤ 0.8; and 0.13 mm2 ≤ F x E < 2 mm2. In the same field of endeavor, Cheng discloses and the lens module further satisfies: 0.19 ≤ E / A ≤ 0.8; and 0.13 mm2 ≤ F x E < 2 mm2 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and the lens module further satisfies: 0.19 ≤ E / A ≤ 0.8; and 0.13 mm2 ≤ F x E < 2 mm2 of Cheng for 
Regarding claim 18, Masuzawa further discloses wherein the lens body has a second diameter, the first bearing portion has a length in the second direction, where D is the area of the ring-shaped surface, A is the second diameter, and B is the length of the first bearing portion (see Fig. 1). Masuzawa, Kawada and Noda teach the module as is set forth above for claim 12, Noda further discloses θ is the angle (see Fig. 5, Paragraph 32). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Noda for at least the same reasons set forth above with respect to claim 12. Masuzawa, Kawada and Noda disclose the claimed invention, but do not specify and the lens module further satisfies: 1.4 mm2 < D / cosθ ≤ 4 mm2; 0.65 mm ≤ D / A<1.8 mm; 0.1 ≤ B/A ≤ 0.3. In the same field of endeavor, Cheng discloses and the lens module further satisfies: 0.65 mm ≤ D / A<1.8 mm; 0.1 ≤ B/A ≤ 0.3 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and the lens module further satisfies: 0.65 mm ≤ D / A<1.8 mm; 0.1 ≤ B/A ≤ 0.3 of Cheng for the purpose of ensuring stable fitting (Paragraphs 77, 78). Masuzawa, Kawada, Noda and Cheng disclose the claimed invention, but do not specify 1.4 mm2 < D / cosθ ≤ 4 mm2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of 2 < D / cosθ ≤ 4 mm2 for the purpose of preventing the lens from slanting and falling (Paragraph 32 of Noda). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Regarding claim 19, Masuzawa discloses wherein the lens body has a second diameter, the first bearing portion has a width in the first direction, a thickness in the second direction and a length in the second direction, where D is the area of the ring-shaped surface, A is the second diameter, B is the length of the first bearing portion, E is the width of the first bearing portion, and F is the thickness of the first bearing portion (see Fig. 1). Masuzawa, Kawada and Noda disclose the claimed invention, but do not specify and the lens module further satisfies: 0.2 mm2 < (DxB) / A < 1.5 mm2; and 0.75 mm2 ≤ F x E < 1.25 mm2. In the same field of endeavor, Cheng discloses and the lens module further satisfies: 0.2 mm2 < (DxB) / A < 1.5 mm2; and 0.75 mm2 ≤ F x E < 1.25 mm2 (Paragraphs 78, 81, 82, 87). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and the lens module further satisfies: 0.2 mm2 < (DxB) / A < 1.5 mm2; and 0.75 mm2 ≤ F x E < 1.25 mm2 of Cheng for the purpose of ensuring stable fitting (Paragraphs 77, 78). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Noda (USPG  as applied to claim 12 above, and further in view of Abe (USPG Pub No. 2009/0303620).
Regarding claim 17, Masuzawa discloses wherein the first bearing portion (20) further comprises a plurality of internal circumferential surfaces disposed with respect to each other and facing the optical axis (see Fig. 3). Masuzawa, Kawada and Noda teach the lens module as is set forth above, Kawada further discloses wherein the second lens (101) comprises a second bearing portion (103) (see Figs. 5, 6). It would have been obvious to provide the module of Masuzawa and Noda with the teachings of Kawada for at least the same reasons set forth above with respect to claim 12. Masuzawa, Kawada and Noda disclose the claimed invention, but do not specify and a surface treatment is applied to the internal circumferential surfaces, wherein the first lens element further comprises a light-shielding portion extending from the first bearing portion towards the optical axis in the second direction. In the same field of endeavor, Abe discloses and a surface treatment is applied to the internal circumferential surfaces, wherein the first lens element further comprises a light-shielding portion extending from the first bearing portion towards the optical axis in the second direction (Paragraphs 126-128). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Noda with and a surface treatment is applied to the internal circumferential surfaces, wherein the first lens element further comprises a light-shielding portion extending from the first bearing portion towards the optical axis in the second direction of Abe for the purpose of preventing reflection of light from the surface (Paragraph 127).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masuzawa (USPG Pub No. 2019/0187402) in view of Kawada (USPG Pub No. 2021/0080677) and Cheng (USPG Pub No. 2017/0336619) as applied to claim 4 above, and further in view of Noda (USPG Pub No. 2005/0152050).

2 < (DxB) / A<4.5 mm2 (Paragraphs 78, 81, 82, 87). It would have been obvious to provide the module of Masuzawa and Kawada with the teachings of Cheng for at least the same reasons set forth above with respect to claim 9. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)). Masuzawa, Kawada and Cheng disclose the claimed invention, but do not specify and an inclined surface, the inclined surface is sloped with respect to the inner circumferential surface at an angle, and the lens module satisfies: 1.3 mm2 < D / cosθ ≤ 9 mm2 ; and θ is the angle. In the same field of endeavor, Noda discloses and an inclined surface, the inclined surface is sloped with respect to the inner circumferential surface at an angle; and θ is the angle (see Fig. 5, Paragraph 32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the module of Masuzawa, Kawada and Cheng with Masuzawa, Kawada and Cheng of Noda for the purpose of preventing the lens from slanting and falling (Paragraph 32). Masuzawa, Kawada, Cheng and Noda disclose the claimed invention, but do not specify and the lens module satisfies: 1.3 mm2 < D / cosθ ≤ 9 mm2. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the 2 < D / cosθ ≤ 9 mm2 for the purpose of preventing the lens from slanting and falling (Paragraph 32 of Noda). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955)).
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Applicant argued that Masuzawa in view of Kawada, Abe, Ishiguri, Cheng and/or Noda, do not disclose or teach the claims as presented. In Fig. 1 of Masuzawa and Fig. 6 of Kawada, a first lens element having a first diameter and a lens body having a second diameter wherein the first diameter is greater than the second diameter is taught. Masuzawa and Kawada, however, do not specify the conditional expressions presented in the claims. Cheng is presented to solely teach that the dimensions of the reinforcing portions encompassing or surrounding the lens element(s) satisfy the conditional expressions. Paragraphs 78-82 and 87 of Cheng teach dimensions of elements within a lens module for the purpose of ensuring stable fitting (see Paragraphs 77, 78 of Cheng). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). In addition, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955). Lastly, Paragraph 30 of Noda additionally teaches dimensions of lens element(s) and reinforcing elements surrounding or encompassing said lens element(s) while satisfying the conditional expressions.
In response to applicant's argument that Cheng is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cheng teaches a lens module and solves the problem of stable lens fitting. In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Noda, Noda is presented to solely teach angles and dimensions associated with elements of a lens module, see Paragraphs 4, 18, 22, 23, 29, 30, Figs. 1-8B, where the teachings are deficient in Masuzawa and Kawada. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Noda teaches that the angles and dimensions allow the lenses to be adjusted easily and accurately while preventing slanting and falling (Paragraphs 30, 32). 
Regarding Abe, Abe is presented to solely teach surface treatment and light-shielding portions extending from bearing portions, such as adhesive, see Paragraphs 126-128, where the teachings are deficient in Masuzawa and Kawada. Abe further discloses that these elements are provided in a lens module for the purpose of preventing reflection of light from surfaces within said lens module (Paragraph 127).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            1/10/2022